DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,779,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,785,535. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,438,655. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the patented invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Florins et al. (hereinafter ‘Florins’, Patent No. 9,445,231).

Regarding claims 1, 16 and 20, Florins teaches an apparatus (120, Fig. 1) (with corresponding method and non-transitory computer readable medium) comprising:
one or more computer processors; and a computer-readable storage medium comprising instructions for controlling the one or more computer processors (the system is composed of computing devices; fig. 1; col. 16-62, where these elements are inherent) to be operable for: 
receiving a distribution area identifier for media content, wherein a distribution area is defined by one or more geographic primitives and associated with a distribution area identifier, and wherein a geographic primitive is defined by one or more location identifiers (the system establishes and defines geo-locations, col. 4 lines 30-52; col. 15 lines 35-50; col. 7 line 60-col. 8 line 16; col. 9 lines 11-42); and 
determining whether the one or more geographic primitives of the media content is applicable to a geographic primitive that is determined from a location identifier associated with a request (col. 8 line 17-41; col. 10 lines 9-col. 12 lines 9-47; col. 15 lines 26-34).  

Regarding claims 2 and 17, Florins teaches further comprising: 
receiving the request from a client device, the client device being associated with the location identifier (col. 15 lines 35-50; col. 7 line 60-col. 8 line 16; col. 9 lines 11-42); 
performing a query to retrieve a set of distribution area identifiers that include the geographic primitive associated with the location identifier; determining that the distribution area identifier for the media content is associated with the set of distribution area identifiers (col. 8 line 17-41; col. 10 lines 9-col. 12 lines 9-47; col. 15 lines 26-34); and 
providing information for media content to the client device (col. 16 lines 10-48).  

Regarding claim 3, Florins teaches wherein the query reviews entries associated with a plurality of distribution areas to select the set of distribution areas that is associated the geographic primitive (col. 14 lines 18 to col. 15 line 25).  
	Regarding claim 4, Florin teaches further comprising: 
receiving a second request to play the media content from the client device, (col. 16 line 10-48);
re-determining a new location identifier for the client device; re-performing the query to retrieve a new set of distribution area identifiers that include a geographic primitive associated with the new location identifier; and allowing the client device to play the media content if the distribution area identifier for the media content is found in the new set of distribution area identifiers (Florin: col. 16 line 49-col.17 line 51).  

Regarding claim 5, Florin teaches, wherein: 
the distribution area identifier is stored with an entry for the one or more geographic primitives (the system establishes and defines geo-locations, col. 4 lines 30-52).  

Regarding claim 6, Florin teaches wherein the one or more geographic primitives is stored in one or more rows in a data structure (col. 8 lines 17-41) .  

	Regarding claim 7, Florin teaches further comprising: 
storing the distribution area identifier, wherein the distribution area identifier is defined as immutable in that the one or more geographic primitives cannot be changed (col. 9 line 11 to col. 10 line 39, where although the area of geolocations may overlap, each has its own definition or name, ‘Smile Orthodontics’, Family Medicine Practice’, etc.).  
Regarding claims 8 and 18, Florin teaches further comprising: 
changing a definition of a geographic primitive in the one or more geographic primitives for the distribution area identifier that is defined as immutable (col. 7 line 60-col. 8 line 41).  

Regarding claim 9, Florins teaches wherein changing the definition of the geographic primitive comprises:
changing a geographic area encompassed by the geographic primitive (col. 7 line 60-col. 8 line 41).

Regarding claims 10 and 19, Florins teaches wherein: 
the distribution area identifier is included in a content bundle for the media content, and the content bundle includes the distribution area identifier and information for the media content (col. 8 line 17-41; col. 10 lines 9-col. 12 lines 9-47; col. 15 lines 26-34; col. 16 lines 10-48).  

Regarding claim 11, Florins teaches wherein receiving the distribution area identifier comprises: receiving the content bundle for the media content (col. 16 line 49-col.17 line 51).  

Regarding claim 12, Florins teaches wherein the content bundle is associated with a single distribution area identifier (col. 10 lines 9-38).  

Regarding claim 15, Florins teaches, wherein receiving the distribution area identifier for media content comprises: receiving a publishing of the distribution area identifier for the media content (col. 16 line 49-col.17 line 51).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Florins et al. (hereinafter ‘Florins’, Patent No. 9,445,231) in view of Haberman et al. (Pub. No. 2013/0205339).

Regarding claims 13 and 14, Florins teaches all the limitations of the claim it depends on. On the other hand, Florins does not explicitly teach wherein: 
the geographic primitive is stored in a first data structure, the distribution area identifier is stored in a second data structure, and the content bundle is stored in a third data structure.  
However, in an analogous art, Haberman teaches a system optimizes allocation of content to different segments of users based on different criteria. Haberman teaches storing the data used for the invention in tables, databases in vector form ([0033]; [0046]; [0048]; [0059]). Haberman teaches an interface that allows to use the stored data to program content distribution strategy (Figs. 1-7; [0054]-[0057]). Haberman teaches a plurality of geographic primitives (745, Fig. 7; [0057]) are stored to compose zones or markets (740, Fig. 7; [0057]). The user of the interface can assign/remove given content to specific zones/markets (Figs. 5-7) and vice versa ([0054]-[0057]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Florins’ with Haberman’s feature of storing data with multiple data structures for the benefit of protecting data by separating where they are stored.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449. The examiner can normally be reached M-F: Mostly 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR S PARRA/           Primary Examiner, Art Unit 2421